BELLINGER, District Judge
(concurring). The contention for the petition is that the court has jurisdiction as to all of the' lines in question except that portion in Wyoming, and that it ought to exercise that jurisdiction, if convinced that the two trusts with which the single receivership is charged are incompatible; that comity should not refuse justice. But comity is justice. It avoids complications that may embarrass the title to the property in suit, and lessen its value, to the injury of creditors and owners. The object of any receivership is to preserve the property committed to it intact; and the cases requiring it are mainly cases where the danger to be guarded against is the danger that the property will be seized upon under process issued out of different courts, and dismembered, through the contests of rival interests. The interest of a fund in court requires its harmonious administration. Where the property extends through more than one jurisdiction, the courts of such different jurisdictions must act as one court in its administration; and to this end there must necessarily be a court of primary action, — a court of initial proceeding,^whose determination will ordinarily be followed by the other courts having jurisdiction. The court whose jurisdiction is first invoked becomes, by a rule of comity, the court of primary action in all subsequent proceedings. This rule of comity is not merely a matter of courtesy, as argued in this proceeding. It is a rule tacitly adopted by courts for their mutual convenience. It is a rule of procedure necessary to the due administration of justice in such cases, as are under consideration. In view of the contrariety of judicial opinion, — of the disagreement of courts and the dissent' of judges, — it cannot be said that comity between courts involves a refusal of jurisdiction, or a surrender of judicial independence. It is, in effect, a rule of jurisprudence necessary to a proper administration of a single property like that in suit, extending through different jurisdictions. The rule has its limitations. It does not require that a court of ancillary jurisdiction shall refuse those resident within it's jurisdiction, and having claims upon the property, the relief to which they are entitled, nor that such court will be precluded, by the decisions of the court of primary jurisdiction, from making an independent inquiry, and granting relief, in a proper case, where a refusal to do so would involve a denial of justice. But these exceptions do not apply in the present case. So far as appears, this application can as well, as conveniently, and as effectively be made in the court of primary jurisdiction as here.